Case 4:20-cv-00335-SHR Document 83-2 Filed 06/08/21 Page 1 of 19




             Exhibit 2
                    Case 4:20-cv-00335-SHR Document 83-2 Filed 06/08/21 Page 2 of 19
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                             District
                                                       __________     of Arizona
                                                                  District of __________
                       D.H. and John Doe
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:20-cv-00335-SHR
             Jami Snyder, Director of AHCCCS                                  )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                                Stephen B. Levine, MD

                                                       (Name of person to whom this subpoena is directed)

      ✔
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attached, Exhibit A



 Place: Perkins Coie                                                                    Date and Time:
          2901 N. Central Avenue, Suite 2000                                                                06/25/2021 12:00 am
          Phoenix, AZ 85012

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        06/08/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                     /s/ Janet M. Howe
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) D.H. and Jane Doe
                                                                        , who issues or requests this subpoena, are:
Janet M. Howe, Perkins Coie, 2901 North Central Avenue, Suite 2000, Phoenix, AZ 85012; JHowe@perkinscoie.com;
602-351-8187
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 4:20-cv-00335-SHR Document 83-2 Filed 06/08/21 Page 3 of 19
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:20-cv-00335-SHR

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
                     Case 4:20-cv-00335-SHR Document 83-2 Filed 06/08/21 Page 4 of 19
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 4:20-cv-00335-SHR Document 83-2 Filed 06/08/21 Page 5 of 19




                             Subpoena to Stephen B. Levine, M.D.

                             EXHIBIT A – Things to be Produced

                                   Definitions and Instructions

       1.      “Document” is defined to be synonymous in meaning and equal in scope to the

usage of this term in Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a separate

document within the meaning of this term.

       2.      “Communication” means the transmittal of information (in the form of facts, ideas,

inquiries, or otherwise) by any means.

       3.      “Arizona Medicaid” collectively refers to the State of Arizona’s Medicaid program

and its constituent programs governed by Ariz. Rev. Stat. §§ 36-2901 – 36-2999.08, 36-3401 –

36-3436.01 and the associated implementing regulations in Chapters 21, 22, 28, 29, 30, 31, and

34 of Title 9 of the Arizona Administrative Code and administered by AHCCCS and/or by one

of several participating managed care organizations.

       4.      “AHCCCS” refers to the State Medicaid agency that administers the Arizona

Medicaid program, known as the Arizona Health Care Cost Containment System, and includes

any officials, employees, agents, representatives, contractors, attorneys, and any other persons

acting or purporting to act for or on behalf of AHCCCS and/or its Secretary.

       5.      “Proposed Class” refers to all transgender individuals under the age of 21 who are

or will be enrolled in AHCCCS, have or will have a diagnosis of gender dysphoria, and are

seeking or will seek coverage for male chest reconstruction surgery following a determination by

their respective health care providers that the procedure is necessary to treat gender dysphoria.

       6.      “Plaintiffs” refers to the Named Plaintiffs and the Proposed Class.

       7.      “Action” refers to the above-titled action, D.H., et al. v. Snyder, U.S. District Court

for the District of Arizona, Case No. 4:20-cv-00335-SHR.

       8.      “Complaint” means Plaintiffs’ operative complaint in this Action.
        Case 4:20-cv-00335-SHR Document 83-2 Filed 06/08/21 Page 6 of 19




       9.      “Challenged Exclusion” means the exclusion of “gender reassignment surgeries”

from “AHCCCS coverage” under subsection B.4(a) of Arizona Administrative Code R9-22-205,

adopted effective May 20, 1982.

       10.     “Gender Reassignment Surgeries” means any and all of the services and

procedures excluded from AHCCCS coverage under the Challenged Exclusion referred to with

the term “gender reassignment surgeries.”

       11.     “Gender Dysphoria” refers to the condition currently referred to as Gender

Dysphoria in Adolescents and Adults in the Diagnostic and Statistical Manual of Psychiatric

Disorders, Fifth Edition (“DSM-5”), and related diagnoses in current or previous editions of the

DSM and/or the International Classification of Diseases (“ICD”), including gender identity

disorder and transsexualism.

       12.     “You” or “Your” means deponent, Stephen B. Levine, M.D.

       13.     “Declaration” means the Expert Declaration of Dr. Stephen B. Levine, M.D. that

You executed and submitted in support of Defendant’s Opposition to Plaintiffs’ Motion for

Preliminary Injunction filed in this Action on September 28, 2020 as Document 18-2.

       14.     If a date range for responsive documents is not provided for in the request or is

not apparent from the context of the request itself, the request seeks documents created,

received or read by You from January 1, 2007 to the present.

       15.     One legible copy of each document requested is to be produced. Any copy of a

document that varies in any way whatsoever from the original or from any other copy of the

document, whether by reason of handwritten or other notation or any addition or omission, shall

constitute a separate document and must be produced. Plaintiffs reserve the right to inspect the

original of any document produced upon reasonable request.

       16.     All documents that are physically attached to each other shall be considered one

document and left so attached. Documents that are segregated or separated from other documents,

whether by inclusion in binders, files, sub-files, or by use of dividers, tabs, or other methods, shall
         Case 4:20-cv-00335-SHR Document 83-2 Filed 06/08/21 Page 7 of 19




be left so segregated or separated. Documents shall be retained in the order in which they are

maintained in the file where they are found.

         17.    If an objection to a request is based upon a claim of privilege, attorney work

product, or any other basis, please identify, contemporaneously with producing responses to these

Requests, in writing each document so withheld by providing the following information:

                a.      the date or approximate date of the document;

                b.      the type of document (e.g., letter, memorandum);

                c.      a description of the subject matter of the document;

                d.      each and every person who prepared, signed, or participated in the

         preparation of the document or any copy thereof;

                e.      each and every person who received the document or any copy thereof;

                f.      the present custodian(s) of each document;

                g.      a list of attachments or enclosures to the document; and

                h.      the nature of the privilege asserted and any statutes, rules, or cases that you

         contend support the assertion of privilege.

         18.    Identify and produce all segregable portions of any responsive document to which

a claim of privilege, attorney work product, or other basis for withholding the document does not

apply.
        Case 4:20-cv-00335-SHR Document 83-2 Filed 06/08/21 Page 8 of 19




                                        Document Requests

        1.      Your Communications with AHCCCS regarding gender identity issues, Gender

Dysphoria, treating Gender Dysphoria, and/or Gender Reassignment Surgeries.

        2.      Any Communications between You and Michael K. Laidlaw, M.D. regarding

gender identity issues, Gender Dysphoria, treating Gender Dysphoria, and/or Gender

Reassignment Surgeries from January 1, 2017 to the present.

        3.      Any Communications between You and any person, except for any attorney

acting on AHCCCS’s behalf, regarding the opinions expressed in Your Declaration.

        4.      Any Communications between You and any person, except for any attorney

acting on AHCCCS’s behalf, regarding Your preparation of the Declaration.

        5.      All Documents cited in Your Declaration.

        6.      All Documents that reflect facts or data considered by You in preparing Your

Declaration.

        7.      All Communications that relate to Your compensation for preparing Your

Declaration.

        8.      All Communications between You and any attorney employed or engaged by

AHCCCS, that relate to any facts or data that You considered in preparing Your Declaration.

        9.      All Communications between You and any attorney employed or engaged by

AHCCCS, that relate to any assumptions provided by the attorney and that You relied on in

preparing Your Declaration, including but not limited to assumptions regarding the named

plaintiffs in the Action.

        10.     All Documents and/or Communications that You generated, reviewed, reflected

upon, read or used in connection with the formulation or preparation of Your Declaration, even if

such information was rejected or not relied upon in formulating any opinion rendered.

        11.     Documents that reflect the development, foundation or basis of the opinions set

forth in Your Declaration, including but not limited to notes, task lists, outlines, or letters You

made in preparation of Your Declaration.
        Case 4:20-cv-00335-SHR Document 83-2 Filed 06/08/21 Page 9 of 19




       12.     All Communications between You and any attorney employed or engaged by

AHCCCS, that relate to any facts or data that You should consider in forming any opinion or

testimony You intend to give at deposition or trial in this action.

       13.     All Documents and Communications regarding the development and

promulgation of the Challenged Exclusion, including but not limited to documents You have

received from AHCCCS reflecting reports, data, research or studies considered or reviewed by

AHCCCS in connection with the development or promulgation of the Challenged Exclusion.

       14.     Documents sufficient to identify all actions in state or federal court or arbitration

in which You have been asked to submit a declaration or affidavit, or asked to testify at

deposition, trial or arbitration, regarding gender identity issues, Gender Dysphoria, the treatment

of Gender Dysphoria, or Gender Reassignment Surgery.

       15.     All affidavits or declarations that You have prepared, or amicus briefs prepared at

Your request or on Your behalf, for filing in any state or federal court or arbitration involving a

transgender litigant and/or regarding gender identity issues, Gender Dysphoria, the treatment of

Gender Dysphoria, or Gender Reassignment Surgery.

       16.     All transcripts of testimony You have given in deposition, trial or arbitration

where the opinions subject to Your testimony concerned gender identity issues, Gender

Dysphoria, the treatment of Gender Dysphoria, or Gender Reassignment Surgery.

       17.     All Documents, including statements, letters, memoranda, or other writings

prepared by You, for consideration by lawmakers or regulatory agencies regarding proposed

legislation or regulation or amendments thereto that impact transgender rights, including but not

limited to medical coverage for treatment of Gender Dysphoria, or Gender Reassignment

Surgery.

       18.     All transcripts, audio or video recordings, or documents reflecting testimony

offered by You, for consideration by lawmakers or regulatory agencies regarding proposed

legislation or regulation or amendments thereto that impact transgender rights, including but not
       Case 4:20-cv-00335-SHR Document 83-2 Filed 06/08/21 Page 10 of 19




limited to medical coverage for treatment of Gender Dysphoria, or Gender Reassignment

Surgery.

       19.     All Documents reflecting statements You have made on social media platforms

regarding Your views, opinions, studies or research on gender identity issues, transgenderism,

transgender persons, transgender rights, Gender Dysphoria, or Gender Reassignment Surgery.

       20.     All Documents, including statements, letters, articles, or other writings, prepared

by You for publication in any internet website, internet forum, newspaper, magazine, or

scientific, academic or clinical journal, regarding Your views, studies or research on gender

identity issues, transgenderism, transgender persons, transgender rights, Gender Dysphoria, or

Gender Reassignment Surgery.

       21.     Document(s) sufficient to reflect the number of persons diagnosed with gender

dysphoria that You have treated in Your practice, under 14 years old, between 14-17 years old

and over 17 years old, each calendar year.

       22.     Document(s) sufficient to reflect the number of patients You have treated for

gender incongruence, gender dysphoria, or conditions, symptoms or comorbidities associated

with gender incongruence or gender dysphoria, under 14 years old, between 14-17 years old and

over 17 years old, each calendar year.

       23.     Document(s) sufficient to reflect the total number of patients You have treated

under 14 years old, between 14-17 years old, and over 17 years old, each calendar year.

       24.     Document(s) sufficient to reflect the total number of Your patients for whom You

have recommended, requested authorization, or submitted statements in support of a request for

authorization for hormone therapy to treat gender dysphoria, under 14 years old, between 14-17

years old and over 17 years old, each calendar year.

       25.     Document(s) sufficient to reflect the total number Your patients for whom You

have recommended, requested authorization, or submitted statements in support of a request for

authorization for Gender Reassignment Surgeries or surgical intervention to treat gender
        Case 4:20-cv-00335-SHR Document 83-2 Filed 06/08/21 Page 11 of 19




dysphoria, under 14 years old, between 14-17 years old and over 17 years old, each calendar

year.

        26.    Document(s) sufficient to reflect the total number of Your patients who have

undergone Gender Reassignment Surgery or a surgical procedure to treat gender dysphoria

before or during the course of Your treatment of the patients, under 14 years old, between 14-17

years old and over 17 years old, each calendar year.

        27.    Document(s) sufficient to reflect the number of patients that have been treated at

the Gender Identity Clinic (referenced in Paragraph 5 of Your Declaration) for gender

incongruence, gender dysphoria, or conditions, symptoms or comorbidities associated with

gender incongruence or gender dysphoria, under 14 years old, between 14-17 years old and over

17 years old, each calendar year from 2010 to the present.

        28.    Document(s) sufficient to reflect the total number of patients that have been

treated at the Gender Identity Clinic (referenced in Paragraph 5 of Your Declaration) who have

undergone hormone replacement therapy to treat Gender Dysphoria before or during their course

of treatment at the Clinic, who are under 14 years old, between 14-17 years old and over 17 years

old, each calendar year from 2010 to the present.

        29.    Document(s) sufficient to reflect the total number of patients that have been

treated at the Gender Identity Clinic (referenced in Paragraph 5 of Your Declaration) who have

undergone surgical intervention to treat gender dysphoria or Gender Reassignment Surgeries to

treat Gender Dysphoria before or during their course of treatment at the Clinic, who are under 14

years old, between 14-17 years old and over 17 years old, each calendar year from 2010 to the

present.

        30.    All Documents which You have reviewed that reflect clinical guidelines for the

use of hormone-replacement therapy to treat gender dysphoria, including children or adolescents

diagnosed with Gender Dysphoria.
       Case 4:20-cv-00335-SHR Document 83-2 Filed 06/08/21 Page 12 of 19




       31.     All Documents which You have reviewed regarding the clinical benefits of the

use of hormone-replacement therapy to treat Gender Dysphoria, including children or

adolescents diagnosed with Gender Dysphoria.

       32.     All Documents which You have reviewed that reflect clinical guidelines for the

use of surgical intervention to treat patients diagnosed with Gender Dysphoria, including

children or adolescents diagnosed with Gender Dysphoria.

       33.     All Documents which You have reviewed regarding the clinical benefits of the

use of surgical intervention to treat Gender Dysphoria, including children or adolescents

diagnosed with Gender Dysphoria.

       34.     All statements You have written recommending a course of treatment or in

support of a request for authorization for hormone therapy or gender affirming procedures to

treat Gender Dysphoria, from January 1, 2010 to the present, with the patient names and

identifying information redacted.

       35.     The publication “Informed Consent for Transgender Patients” identified in

Exhibit A to Your Declaration, and any materials You reviewed in preparation of that

publication.

       36.     The publication “The Psychiatrist’s Role in Managing Transgender Youth”

identified in Exhibit A to Your Declaration, and any materials You reviewed in preparation of

that publication.

       37.     The publication “Ethical Concerns About the Emerging Treatment of Gender

Dysphoria” identified in Exhibit A to Your Declaration, and any materials You reviewed in

preparation of that publication.

       38.     The publication “Reflections of an Expert on the Legal Battles Over Prisoners

with Gender Dysphoria” identified in Exhibit A to Your Declaration, and any materials You

reviewed in preparation of that publication.

       39.     The publication “Real-Life Test Experience: Recommendations for Revisions to

the Standards of Care of the World Professional Association for Transgender Health” identified
       Case 4:20-cv-00335-SHR Document 83-2 Filed 06/08/21 Page 13 of 19




in Exhibit A to Your Declaration, and any materials You reviewed in preparation of that

publication.

       40.     The publication “The Newly Devised Standards of Care for Gender Identity

Disorders” identified in Exhibit A to Your Declaration, and any materials You reviewed in

preparation of that publication.

       41.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering your opinion, that “[a] boy or a girl who claims or expresses interest in pursuing

a transgender identity often does so based on stereotypical notions of femaleness and maleness

that are based on constrictive notions of what men and women can be,” as set forth in Paragraph

18 of Your Declaration, and/or Your article titled “Ethical Concerns About Emerging Treatment

Paradigms for Gender Dysphoria.”

       42.      All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering your opinion, that “[a] young child’s – or even adolescent’s – understanding of

this topic [i.e. the “array of adaptive possibilities for how to live life as a man or a woman”] is

quite limited,” as set forth in Paragraph 18 of Your Declaration.

       43.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering your opinion, that “gender dysphoria is a psychiatric rather than a medical

diagnosis,” as set forth in Paragraph 22 of Your Declaration.

       44.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering your opinion, that “cultural influences” have “a powerful effect” on the

“incidence of child and adolescent gender dysphoria” as set forth in Paragraph 24 of Your

Declaration.

       45.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering your opinion, that “[i]n recent years, for adolescent patients, intensive

involvement with online transgender communities or ‘friends’ is the rule rather than the

exception,” and that this is “a potentially significant influence on the identity development of the

patient,” as set forth in Paragraph 25 of Your Declaration.
       Case 4:20-cv-00335-SHR Document 83-2 Filed 06/08/21 Page 14 of 19




       46.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering your opinion, that the “sexual minority rights perspective … paradigm has been

successful in influencing public policy and the education of pediatricians, endocrinologists,

public school officials, and many mental health professions,” as set forth in Paragraph 26 of

Your Declaration.

       47.     All Documents that reflect or support the “difficulty running controlled

experiments,” as set forth in Paragraph 27 of Your Declaration.

       48.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering your opinion, that the “large majority of children who present with gender

dysphoria will desist from desiring a transgender identity by adulthood if left untreated,” as set

forth in Paragraph 28 of Your Declaration.

       49.     All Documents that You have reviewed or authorized that reflect on the number,

percentage or ratio of adolescents diagnosed with Gender Dysphoria that “desist from desiring a

transgender identity by adulthood when left untreated.”

       50.     All Documents that reflect or support Your statement in Paragraph 31 of Your

Declaration that “[You] and others have reported success in alleviating distress in this way for

some patients, whether or not the patient’s sense of discomfort or incongruence with his or her

natal sex entirely disappeared. Relieving accompanying psychological co-morbidities leaves the

patient freer to consider the pros and cons of transition as he or she matures.”

       51.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering your opinion, that the “many gender-nonconforming children and adolescents in

recent years derive from minority and vulnerable groups who have reasons to feel isolated and

have an uncomfortable sense of self. A trans identity may be a hopeful attempt to redefine the

self in a manner that increases their comfort and decreases their anxiety,” as set forth in

Paragraph 33 of Your Declaration.

       52.     All Documents reflecting the “anecdotal reports” and “anecdotal evidence” that

“psychotherapy can enable a return to male identification for genetically male boys, adolescents,
       Case 4:20-cv-00335-SHR Document 83-2 Filed 06/08/21 Page 15 of 19




and men, or return female identification for genetically female girls, adolescents and women,” as

set forth in Paragraph 35 of Your Declaration.

       53.     All Documents, including articles, studies, research, data and evidence that You

have reviewed regarding and/or supporting the use of the “affirmation therapy” or “gender

affirmation” model of therapy (as described in Paragraph 38 of Your Declaration) for children

and adolescents post-puberty.

       54.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering your opinion, that the “in the case of young children, prompt and thorough

affirmation of a transgender identity disregards the principles of child development and family

dynamics, and is not supported by science,” as set forth in Paragraph 41 of Your Declaration.

       55.     All Documents that reflect Your opinion on affirmation of transgender identity in

the case of adolescents who have been diagnosed with Gender Dysphoria.

       56.     All Documents that reflect or support Your opinion, upon which you base your

opinion, and/or that You relied upon when rendering the opinions regarding WPATH’s

Standards of Care set forth in Paragraphs 43-47 of Your Declaration.

       57.     All Documents and Communications from 2001-2002 regarding the reasons You

resigned Your membership to the Harry Benjamin International Gender Dysphoria Association /

WPATH.

       58.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering your opinion, that “WPATH has fully adopted some mix of the medical and civil

rights paradigms” as set forth in Paragraph 48 of Your Declaration.

       59.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering your opinion, that “[i]t is important to WPATH that the person has gender

dysphoria; the pathway to the development of this state is not,” as set forth in Paragraph 48 of

Your Declaration.
       Case 4:20-cv-00335-SHR Document 83-2 Filed 06/08/21 Page 16 of 19




       60.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering your opinion, that WPATH “does not welcome skepticism” as set forth in

Paragraph 49 of Your Declaration.

       61.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering your opinion, that “most current members of WPATH have little ongoing

experience with the mentally ill” as set forth in Paragraph 51 of Your Declaration.

       62.     All Documents that reflect or support Your assertion that “[a]s a result of the

downgrading of the role of the psychiatric assessment of patients, new ‘gender affirming’ clinics

have arisen in many urban settings that quickly (sometimes within an hour’s time) recommend

transition,” as set forth in Paragraph 51 of Your Declaration.

       63.     All Documents that reflect or support Your assertion that “[a] distinctive and

critical characteristic of juvenile gender dysphoria is … that in the large majority of patients,

absent a substantial intervention such as social transition and/or hormone therapy, gender

dysphoria does not persist through puberty,” as set forth in Paragraph 58 of Your Declaration.

       64.     All Documents that reflect or support Your assertion that “there is now data that

suggests that a therapy that encourages social transition dramatically changes outcomes,” as set

forth in Paragraph 61 of Your Declaration.

       65.     All “published statements that suggest that all children who express a desire for a

transgender identity should be promptly supported in that claimed identity,” including those

published by “PFLAG,” as referenced in Paragraph 68 of Your Declaration.

       66.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering Your opinion, that “The knowledge-base concerning the causes and treatment of

gender dysphoria has low scientific quality,” as set forth in Paragraph 69 of Your Declaration.

       67.     All Documents that reflect or support Your assertion, and/or that You relied upon

when rendering your assertion, that “individuals with gender dysphoria are well known to

commit suicide or otherwise suffer increased mortality before and after not only social transition,

but also before and after SRS,” as set forth in Paragraph 74 of Your Declaration.
       Case 4:20-cv-00335-SHR Document 83-2 Filed 06/08/21 Page 17 of 19




       68.     All Documents that reflect or support Your assertion that “The estimated suicide

rate of trans adolescents is the same as teenagers who are in treatment for serious mental illness,”

as set forth in Paragraph 76 of Your Declaration.

       69.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering your opinion, that “claims that affirmation will reduce the risk of suicide for

children are not based on science,” as set forth in Paragraph 76 of Your Declaration.

       70.     All Documents that reflect or support Your assertion that the studies that “either

claimed positive mental health outcomes or that psychotherapy interventions had negative

outcomes” have “been soundly criticized,” as set forth in Paragraph 81 of Your Declaration.

       71.     All Documents that reflect or support Your assertion that “There is already much

evidence that the long-term outcome of SRS is not favorable for many gender dysphoric

individuals,” as set forth in Paragraph 81 of Your Declaration.

       72.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering your opinion, that adolescents who seek SRS “who appear quite certain about

what they need to be happier cannot envision the unique challenges they will face, let alone

master these developmental challenges,” as set forth in Paragraph 81 of Your Declaration.

       73.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering Your opinion, that “trans male adolescents [who] have their breast removed…

still will experience gender dysphoria because of the presence of their female genitalia,” and this

“anatomic source of incongruence will continue to limit intimate dimension of their life

possibilities,” as set forth in Paragraph 82 of Your Declaration.

       74.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering Your opinion, that “Bilateral mastectomies should not be construed as a curative

intervention for gender dysphoria,” but instead “only eradicates the displeasure of having female

breasts,” as set forth in Paragraph 82 of Your Declaration.

       75.     The “multiple studies from different nations” referenced in Paragraph 83 of Your

Declaration.
       Case 4:20-cv-00335-SHR Document 83-2 Filed 06/08/21 Page 18 of 19




        76.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering Your opinion, that affirmation therapy “could lead to additional sources of

crippling emotional and psychological pain,” which is “too often not considered by advocates of

social transition and not considered at all by the trans child,” as set forth in Paragraph 84 of Your

Declaration.

        77.     All Documents that reflect or support Your assertion that “it is well known that

many effects of cross-sex hormones cannot be reversed should the patient later regret his

transition,” as set forth in Paragraph 88 of Your Declaration.

        78.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering Your opinion, that “In adulthood, the friendships of transgender individuals tend

to be confined to other transgender individuals (often ‘virtual’ friends known only online) and a

generally more limited set of others,” as set forth in Paragraph 92 of Your Declaration.

        79.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering your opinion, that “individuals often pin excessive hope in transition, believing

that transition will solve what are in fact ordinary social stresses associated with maturation, or

mental health co-morbidities,” as set forth in Paragraph 97 of Your Declaration.

        80.     All Documents that reflect or support Your opinion, and/or that You relied upon

when rendering your opinion, that “transition can result in deflection from mastering personal

challenges at the appropriate time, or addressing conditions that require treatment,” as set forth in

Paragraph 97 of Your Declaration.

        81.     All Documents regarding Your observation as referenced in Paragraph 101 of

Your Declaration, of the “many instances of individuals who claimed a transgender identity for a

time, but ultimately changed their minds and reclaimed the gender identity congruent with their

sex,” including but not limited to Documents sufficient to identify how often this occurred for

adolescent and young adult patients at “the gender clinic which [You] founded in 1974 and to

this day, in a different location, continue to co-direct.”
         Case 4:20-cv-00335-SHR Document 83-2 Filed 06/08/21 Page 19 of 19




         82.       All Documents regarding or expressing Your opinion on whether Gender

Reassignment Surgeries can be effective in treating Gender Dysphoria for transgender people

under the age of 21, from January 1, 2007 to the present.

         83.       All Documents regarding or expressing Your opinions or recommendations

regarding health benefit coverage exclusions for treatment of Gender Dysphoria, whether in a

commercial or non-commercial context, from January 1, 2007 to the present.

         84.       All Documents regarding or expressing Your opinions or recommendations

regarding health benefit coverage exclusions for gender-affirming surgery for treating Gender

Dysphoria, whether in a commercial or non-commercial context, from January 1, 2007 to the

present.




138410.0001\152546622.1
